Citation Nr: 0600653	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-16 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for left leg amputation as the 
result of surgical treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from March 1962 to September 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

When the veteran's case was before the Board in May 2004 it 
was remanded for additional action by the RO.  It was 
returned to the Board for appellate consideration in October 
2005.


FINDINGS OF FACT

1.  The veteran's claim was received subsequent to October 1, 
1997.

2.  The veteran did not suffer from additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel as the result of treatment at a VA facility 
in March 1997.


CONCLUSION OF LAW

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for additional 
disability as the residual of the veteran's March 1997 
treatment at a VA medical facility is not warranted.  38 
U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
November 1998, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in August 2000, provided notice to the veteran 
of the evidence necessary to support his claim of entitlement 
to compensation pursuant to the provisions of 38 U.S.C.A. § 
1151.  A supplemental statement of the case dated in July 
2005 also provided notice to the veteran of the evidence of 
record regarding his claim and why this evidence was 
insufficient to award the benefit sought.

Moreover, letters dated in January 2003, May 2004 and 
December 2004 also instructed the veteran regarding the 
evidence necessary to substantiate his claim and requested 
that he identify evidence supportive of the claim.  The 
veteran was instructed that he should submit any evidence in 
her possession that pertained to his claim.

The Board's May 2004 remand also provided guidance pertaining 
to the evidence and information necessary to substantiate the 
claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

Review of the record reveals that the veteran presented at a 
VA hospital on March 11, 1997 with a one-day history of 
severe left leg pain and a cool, painful left foot.  He was 
noted to have a history of myocardial infarction 20 years 
previously.  Also noted were chronic obstructive pulmonary 
disease (COPD), seizure disorder, and stable angina, as well 
as aorto-bi-femoral bypass and a left femoral to popliteal 
bypass.  On admission, the veteran's left leg was cool from 
the knee down and his foot was pale.  His motor function was 
intact although his sensory function in the left foot was 
somewhat decreased.  Dorsalis pedis and posterior tibial 
pulses were absent to both palpation and Doppler.  Duplex 
study revealed a total occluded femoral-popliteal bypass and 
a partially occluded left limb of his aorto-femoral bypass 
graft.  The veteran was started on anticoagulant therapy.  
Angiogram revealed very poor reconstitution of the popliteal 
below the knee with very poor runoff.  Urokinase therapy was 
begun into the left limb of the aorto-femoral graft, with 
only minor improvement during the first day of therapy.  
However, at that time, the ischemia was not progressing and 
there was no immediate limb threat.  

The second day after admission the catheter was advanced to 
the proximal aspect of the femoral popliteal graft and the 
left limb of the aorto-femoral was completely opened.  
Urokinase was continued in effort to open the femoral-
popliteal graft, but was unsuccessful.  

A note by the chief resident dated on March 13, 1997 
indicates that the veteran was advised that a bypass was 
necessary, but that it may not be technically possible.  A 
March 14, 1997 note indicates that the bypass procedure was 
explained to the veteran, and that he was made aware of the 
very real prospect of ultimate amputation.

On March 14, 1997 the veteran underwent a left femoral to 
posterior tibial bypass with reverse saphenous vein graft.  A 
Request for Administration of Anesthesia and for Performance 
of Operations and Other Procedures indicates that the veteran 
was counseled as to the nature of the procedure, attendant 
risks involved and expected results.  Postoperatively, he was 
found to have a warm left foot and the graft was easily 
palpable.  

On postoperative day one the veteran developed a left groin 
hematoma and underwent surgical evacuation.  A Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures indicates that the veteran 
was counseled as to the nature of the procedure, attendant 
risks involved and expected results.  The veteran's posterior 
tibial graft pulse seemed even better after evacuation of the 
hematoma.  The discharge summary indicates that the veteran's 
hospital course was otherwise unremarkable.  

A March 17, 1997 consultation report indicates that the 
veteran was status post femoral to popliteal bypass and that 
he had a long history of smoking.  The vascular clinic 
requested the consultation with psychology because the 
veteran needed to quit smoking or risk losing his leg.  

At the time of discharge, the veteran had intact motor and 
sensory functions of the left foot and a 2+ pulse in the 
femoral to popliteal graft.  Follow-up was to be with the 
vascular surgery clinic in two weeks.

A March 27, 1997 VA medical certificate indicates that the 
veteran had suffered from chest pain and had presented at a 
private hospital.  He reported being pain free, and was alert 
and oriented.  The veteran complained of pain and bleeding 
near his left leg incision.  The provider noted questionable 
serous material on the veteran's bandage, with no active 
bleed.  He noted several black bullae on the skin surface 
with serous fluid.  The veteran's foot was warm, with 1+ 
edema.  A consultation report indicates that the veteran was 
seen by vascular surgery.  The veteran complained of 
persistent drainage from the incision at his groin.  Physical 
examination revealed some residual hematoma at the left 
groin, with old blood slowly draining from the incision.  The 
graft had a 3+ pulse.  The assessment was old hematoma 
draining.  The veteran was reassured that there was no active 
bleeding.  The veteran was scheduled for followup on April 2, 
1997.  

On April 1, 1997, the veteran presented to the emergency room 
at Mesa General Hospital with left leg pain and swelling.  He 
also complained of frequent bloody stools.  Left femoral 
popliteal graft occlusion was noted to have occurred in March 
1997.  The veteran's history was noted to include myocardial 
infarct twenty years previously, COPD, seizure disorder, and 
stable angina.  The veteran's VA hospital course was 
reviewed.  The veteran complained of swelling of the graft, 
ecchymosis, soft tissue swelling around the graft and 
breakdown of sutures.  Physical examination revealed a new 
surgical incision from the femoral area down to the ankle on 
the left.  In the medial aspect of the thigh there was 
dehiscence of wounds with some drainage, marked ecchymosis, 
soft tissue swelling, and minimal tenderness.  The veteran 
had good dorsalis pedis pulses, palpable with Doppler.  The 
veteran had slightly decreased capillary refill of the left 
extremities and marked edema of the foot.  Admitting 
diagnoses were lower gastrointestinal bleeding with anemia, 
dehiscence of graft, and possible infection of the graft.  
The veteran was admitted to the intensive care unit.

It was determined that the graft had occluded high in the 
veteran's leg, resulting in gangrene of the leg.  On April 
10, 1997 the veteran underwent amputation of his left leg at 
the hip.  The final diagnosis was occlusive vascular disease 
with resultant gangrene of the left leg.

In his November 1998 claim, the veteran asserted that he had 
undergone amputation of his left leg to save his life.  He 
argued that the emergency room physician had overlooked 
infection and gangrene in his leg on March 27, 1997.

A VA surgeon provided an opinion in March 1999.  He concluded 
that the proper evaluation and diagnostic procedures were 
utilized in making the decision to proceed with the veteran's 
March 14, 1997 surgery.  He noted that the veteran had 
presented with an acute change in the circulation of his left 
leg, consistent with a threatened limb.  He reviewed the 
procedures followed by the VA hospital.  He then concluded 
that the veteran's surgery was performed in accordance with 
accepted medical practice.  He noted that the veteran 
underwent many hours of Urokinase therapy, which was not 
completely successful, before the determination was made to 
proceed with surgery.  He indicated that the veteran was made 
aware that there was a very real possibility of the need for 
amputation, and that the operative note was thorough and 
descriptive.  He also indicated that the operative procedures 
and judgments were entirely consistent with standard of care.  
He further stated that surgery was the only treatment 
possible to save the veteran's lower limb after Urokinase 
therapy.  

The surgeon determined that the veteran was properly 
monitored after surgery and that his discharge was in 
accordance with accepted medical practice.  He noted that a 
left groin hematoma was evacuated subsequent to surgery and 
that after that the veteran's heparin was changed to a mini 
dose.  He was evaluated at least daily and the wounds on both 
legs were regularly inspected and assessed.  Discharge orders 
included follow-up appointments with the anti-coagulation 
clinic and vascular clinic.  

With respect to the outpatient visit on March 27, 1997, the 
surgeon stated that the veteran was properly evaluated and 
treated.  He pointed out that the emergency room physician 
noted some serous drainage on the bandage, without evidence 
for active bleed, as well as large ecchymosis/ulceration, no 
fluctuance, and several black bullae on the skin with serous 
fluid.  He noted that the vascular surgery service was 
consulted to evaluate the veteran's left groin at that time.  
The assessment was slow drainage from the residual hematoma, 
but no active bleeding.  The graft had a 3+ pulse.  

The surgeon was asked whether the veteran's subsequent 
hospitalization was in any way the result of substandard 
surgery or improper post-surgical treatment.  He responded 
that the veteran's entire care, including surgery and post 
surgical care at the VA Medical Center was consistent with 
standard of care.  He noted that a wound hematoma provides an 
environment for bacterial growth, and that a bacterial 
infection at a graft site is a very serious complication 
which can cause disruption of the anastomosis with 
hemorrhage, possible sepsis, and possible thrombosis of the 
graft.  He indicated that in the instant situation, the 
veteran's left groin contained an old prosthetic graft and a 
new vein graft, and that the decision was made to discontinue 
the full heparinization and the veteran was placed on mini-
dose heparin.  He pointed out that the vascular surgeon's 
judgment was that the veteran's run-off was poor and that 
anticoagulation was necessary to prevent thrombosis of the 
graft.  He noted that the veteran was hospitalized at Mesa 
General for a gastrointestinal bleed, resulting in severe 
anemia.  At that time, the veteran was also noted to have 
necrosis of the tissues extending from the left groin to 
below the knee.  He indicated, however, that when the veteran 
was admitted to Mesa General on April 1, 1997, that his left 
leg was still viable and a pulse in the graft was present.  
He stated that the hemorrhage that the veteran experienced on 
April 8, 1997 was a consequence of anastomotic disruption 
secondary to graft infection.  It was determined that the 
femoral to posterior tibial graft had occluded, resulting in 
terminal ischemia, and that at that point, amputation was the 
only option to save the veteran's life.  

The VA surgeon was also asked whether there was any 
indication in the medical records from Mesa that the 
veteran's condition could have been treated without the need 
for amputation.  He responded that in a graft infection where 
the anastomotic suture line is involved, removal of the 
entire infected graft is indicated.  He noted that in such 
situations, some procedure to revascularize the bed 
previously supplied by the infected graft is required.  He 
related that the veteran's situation was quite complicated, 
as removal of the infected graft required removal of all 
previous grafts and that the veteran did not have a patent 
profunda artery which would maintain viability of the leg if 
the femoral to posterior tibial graft were removed.  He noted 
that an extraanatomic bypass from the axillary artery to an 
uninvolved segment of the fem-posterior tibial graft would 
most likely have failed from thrombosis due to inadequate 
runoff and the extremely long length of the prosthetic graft.  
He concluded that there was no good option for an 
extraanatomic bypass in the veteran, and that it why the VA 
surgeon informed the veteran of the prospect of ultimate 
amputation prior to the first femoral to distal bypass.  He 
indicated that a conservative management of graft infection 
was acceptable and often successful on managing perigraft 
infection limited to the groin or more distal extremity sites 
when the suture line was not involved.  He related that such 
therapy included thorough debridement and coverage with a 
muscle pedicle, as well as antibiotics.  He pointed out that 
the vascular surgeon at Mesa suggested debridement and muscle 
graft.

Finally, the VA vascular surgeon pointed out some problems in 
the veteran's care at Mesa, indicating that there may have 
been a lack of communication between the vascular surgeon 
there and the plastic surgeon.  However, he concluded that 
despite any problems in the veteran's care, it was highly 
probable that the outcome would have been the same and that 
amputation of the veteran's left leg would have been 
necessary.

In conclusion, the VA vascular surgeon opined that there was 
no evidence from the medical records that would indicate that 
substandard care by either the VA Medical Center or Mesa 
General Hospital caused the loss of the veteran's leg.
  


Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204.  The veteran's claim was 
filed after October 1, 1997.  Under the applicable law, when 
a veteran suffers additional disability as the result of VA 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. 38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2004).  For claims filed on or after October 
1, 1997, the appellant must show that the VA treatment in 
question resulted in additional disability and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 
2002).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2004).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3)(2004).

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

The veteran essentially argues that the provider at the VA 
emergency room on March 27, 1997 failed to diagnose and treat 
gangrene in his left leg.  He asserts that the occlusion that 
led to amputation of his left leg was due to gangrene and not 
vascular disease.  While the Board has considered the 
veteran's statements, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.  The record reflects that the veteran signed a form 
indicating that he had been advised of the possible risks and 
complications of the procedure undertaken in March 1997.  In 
fact, a treatment record dated on March 14, 1997 reflects 
that the veteran was advised that amputation might eventually 
be necessary; thus amputation was an event reasonably 
foreseeable.  Moreover, a VA vascular surgeon reviewed the 
evidence in this case and concluded that there was no 
indication of fault in this case.  Specifically, he found 
that the veteran was properly evaluated during his outpatient 
visit on March 27, 1997, noting that at that time, a vascular 
surgeon recorded a 3+ pulse at the graft.  He also concluded 
that the veteran subsequent hospitalization at Mesa General 
Hospital was not the result of substandard surgery or 
improper post-surgical care.  He opined that there was no 
evidence that substandard care resulted in the loss of the 
veteran's left leg.  Consequently, the legal requirements are 
not met for compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to VA medical treatment in March 
1997.  

Simply put, the veteran has submitted no competent evidence 
which tends to substantiate his contentions that he suffered 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of the left leg 
amputation was the surgery performed in March 1997 or any 
follow-up care provided.  Furthermore, there is no competent 
evidence that the result was not reasonably foreseeable.  In 
the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following surgery in March 1997 is not warranted.  
Accordingly, the claim is denied.



ORDER

Entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for amputation of the left leg as 
the result of surgical treatment by the Department of 
Veterans Affairs in March 1997 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


